             Case 1:19-cv-00056-RCL Document 16 Filed 07/24/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTICT OF COLUMBIA


DEMOCRACY FORWARD FOUNDATION,

                Plaintiff,

      v.                                                   Civil Action No. 19-0056 (RCL)

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

                Defendant.


                                     JOINT STATUS REPORT

        Pursuant to the Court’s June 13, 2019 Minute Order, the parties hereby provide the

 following information to the Court in this Freedom of Information Act (“FOIA”) action.

           Defendant and Plaintiff have conferred in an attempt to reduce the burden of responding

 to Plaintiff’s FOIA request while providing responsive documents to Plaintiff in advance of the

 end of the current fiscal year. The parties provide the following updates since their June 12, 2019

 Joint Status Report, ECF No. 14.

           Defendant believes that it has completed production of all responsive, non-exempt

 documents from the Office of Adolescent Health. It is currently producing emails from the first

 custodian in the Office of the Assistant Secretary of Health, Valerie Huber, and anticipates

 completing production of those emails by August 14, 2019. It will then begin production of

 attachments requested by Plaintiff from its review of those emails.

           The parties have determined that it would be more efficient to raise disputes regarding

 redactions and withholdings until after completion of production of Ms. Huber’s documents. The

 parties expect to further discuss redactions and withholdings, as well as the most appropriate

 custodians or document repositories to produce next.
          Case 1:19-cv-00056-RCL Document 16 Filed 07/24/19 Page 2 of 2



       In light of the foregoing, the parties propose to file a joint status report on or before

September 3, 2019, updating the Court on the status of their discussions and proposing a

schedule for further status reports or briefing as necessary.

       WHEREFORE, the parties propose that the Court establish a date for a further joint status

report on September 3, 2019.

                                      Respectfully submitted,

 /s/ Jeffrey B. Dubner                         JESSIE K. LIU, DC Bar #472845
                                               United States Attorney
 Jeffrey B. Dubner, Bar #1013399
 Javier M. Guzman, Bar #462679                 DANIEL F. VAN HORN, DC Bar #924092
 Democracy Forward Foundation                  Chief, Civil Division
 1333 H Street NW
 Washington, DC 20005
 (202) 448-9090                          By:                                    /s/
 jdubner@democracyforward.org                  W. MARK NEBEKER, DC Bar #396739
 jguzman@democracyforward.org                  Assistant United States Attorney
                                               555 4th Street, NW
                                               Washington, DC 20530
                                               (202) 252-2536
                                               mark.nebeker@usdoj.gov




                                                 -2-
